           Case 5:17-cv-00072-BLF Document 728 Filed 10/05/20 Page 1 of 7




 1   Juanita R. Brooks (CA SBN 75934) brooks@fr.com
     Roger A. Denning (CA SBN 228998) denning@fr.com
 2   Frank J. Albert (CA SBN 247741) albert@fr.com
     Megan A. Chacon (CA SBN 304912) chacon@fr.com
 3
     K. Nicole Williams (CA SBN 291900) nwilliams@fr.com
 4   Oliver J. Richards (CA SBN 310972) ojr@fr.com
     Jared A. Smith (CA SBN 306576) jasmith@fr.com
 5   Tucker N. Terhufen (CA SBN 311038) terhufen@fr.com
     FISH & RICHARDSON P.C.
 6   12860 El Camino Real, Suite 400
     San Diego, CA 92130
 7
     Telephone: (858) 678-5070 / Fax: (858) 678-5099
 8
     Aamir Kazi (Admitted Pro Hac Vice) kazi@fr.com
 9   Alana C. Mannige (CA SBN 313341) mannige@fr.com
     FISH & RICHARDSON P.C.
10   1180 Peachtree Street NE, 21st Floor
11   Atlanta, GA 30309
     Telephone: (404) 892-5005 / Fax: (404) 892-5002
12
     Attorneys for Plaintiff
13   FINJAN LLC
14                                 UNITED STATES DISTRICT COURT
15                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
16   FINJAN LLC, a Delaware Limited Liability     Case No. 5:17-cv-00072-BLF
17   Company,
                                                  FINJAN LLC’S OPPOSITION TO CISCO
18                    Plaintiff,                  SYSTEM, INC.’S ADMINISTRATIVE
                                                  MOTION TO CONTINUE THE
19          v.                                    OCTOBER 19, 2020 JURY TRIAL OR TO
                                                  IMPLEMENT PROCEDURES THAT
20   CISCO SYSTEMS, INC., a California            ENSURE A FAIR TRIAL
21   Corporation,
                                                  Hon. Beth Labson Freeman
22                    Defendant.

23

24

25

26

27

28

                                                           Case No. 5:17-cv-00072-BLF
             Case 5:17-cv-00072-BLF Document 728 Filed 10/05/20 Page 2 of 7




 1             Plaintiff Finjan LLC (“Finjan”) hereby responds to and opposes in part Defendant Cisco

 2   Systems, Inc.’s (“Cisco”) Administrative Motion to Continue the October 19, 2020 Jury Trial or to

 3   Implement Procedures that Ensure a Fair Trial (Dkt. No. 720) (“Cisco’s Motion”). On October 1,

 4   2020, the Court met with both counsel for Finjan and Cisco by video regarding Cisco’s Motion and

 5   the Northern District of California’s ability to proceed with civil jury trials amid the COVID-19

 6   pandemic. As a result of those discussions, November 2, 2020 is the new trial date. Thus, the issue

 7   of Cisco’s request for a continuance of the trial is now moot. Dkt. No. 720 at 1:1-18, 2:7-3:19.1

 8   Cisco’s Motion, however, remains problematic. It further requests that the Court order all fact

 9   witnesses appear remotely and that neither party have a corporate representative at trial. Dkt. No.

10   720 at 1:19-2:5, 3:20-5:12. Translated, Cisco’s Motion is a thinly veiled attempt to specifically

11   exclude Finjan’s CEO and corporate representative, Phil Hartstein, from testifying live at trial, thus

12   prejudicing Finjan. Cisco’s Motion should thus be denied.

13   I.        Finjan Has a Right to be Present in the Courtroom
14             The courtroom is a public place. And it is a tenet of our system that a party is allowed to

15   represent itself in that courtroom and effectively participate in the prosecution or defense of its case.

16   See, e.g., Toytrackerz LLC v. Koehler, Civil Action Case No. 08-2297-GLR, 2009 U.S. Dist. LEXIS

17   50620, at *4 (D. Kan. 2009) (“As a corporate party, Plaintiff . . . has a right to be present by a

18   corporate representative at trial and other evidentiary hearings and during depositions.”); Manville

19   Sales Corp. v. Paramount Sys., Inc., Civil Action No. 86-4157, 1988 U.S. Dist. LEXIS 7520, at *3

20   (E.D. Pa. 1988) (“A party has a right to be present at trial to effectively participate in the defense of

21   the case.”); Denton v. James-Hutchison, No. 16-5314 RJB, 2018 U.S. Dist. LEXIS 133796, at *6

22   (W.D. Wash. Aug. 7, 2018) (denying plaintiff’s motion requesting defendants appear by video

23   teleconference; plaintiff argued that defendants had an unfair advantage because plaintiff was forced

24   to appear by video.); Fed. R. Civ. P. 43(a) (“At trial, the witnesses’ testimony must be taken in
25   open court unless a federal statute, the Federal Rules of Evidence, these rules, or other rules adopted
26

27   1
         Finjan reserves all rights to oppose further requests for continuances.
28
                                                           1        FINJAN’S OPPOSITION TO CISCO’S
                                                                        MOTION TO CONTINUE TRIAL
                                                                            Case No. 5:17-cv-00072-BLF
           Case 5:17-cv-00072-BLF Document 728 Filed 10/05/20 Page 3 of 7




 1   by the Supreme Court provide otherwise. For good cause in compelling circumstances and with

 2   appropriate safeguards, the court may permit testimony in open court by contemporaneous

 3   transmission from a different location.”) (emphasis added). Even in the midst of a pandemic, that

 4   should not change simply because one party feels disadvantaged by its own selection of fact

 5   witnesses who refuse to come to the courtroom.

 6          Mr. Hartstein is Finjan. He, as the company, has a right to be present at trial to confront

 7   Cisco as Finjan’s corporate representative and to testify live as a fact witness if he is willing to do

 8   so, and he is. Cisco has presented no legitimate reason why Finjan should be stripped of its right to

 9   have Mr. Hartstein present in the courtroom. Moreover, Mr. Hartstein’s presence in the courtroom

10   poses no violations of or complications to the Court’s intended protocol for maintaining the health

11   and safety of the jury, the Court, and the attorneys present. As this Court indicated during the

12   October 1, 2020 videoconference, each party will be allowed two individuals at counsel table during

13   trial. Finjan intends for those two individuals to be a combination of (1) Ms. Brooks and Mr.

14   Denning or (2) Ms. Brooks or Mr. Denning with whomever is conducting the examination, if it is

15   neither of them or (3) Ms. Brooks or Mr. Denning and Mr. Hartstein. Finjan should not be punished

16   for having its corporate representative and key fact witness willing to show up at trial—just as the

17   jury, the Court, the attorneys, and many experts are doing—simply because Cisco recognizes Mr.

18   Hartstein is a compelling witness and does not want the jury fairly exposed to him at trial. See Sept.

19   17, 2020 Hearing Tr. at 47:6-12.

20   II.    Cisco’s Concerns are Largely Remediable
21          Cisco’s Motion presents numerous issues that are largely remediable without the extreme

22   sanction of prohibiting live fact witness testimony or the occasional presence of Finjan’s corporate

23   representative, and thus, present no real prejudice to Cisco. The COVID-19 pandemic is not new.

24   Cisco, like Finjan, has known about the pandemic for over 8 months now and has had ample

25   opportunity to take into consideration strategic solutions for trying its case during the pandemic.

26   Instead, Cisco has focused its efforts on five different occasions to delay an already 3-year old case

27   to some indeterminate point in the future when there is a COVID-19 vaccine available to everyone.

28
                                                         2        FINJAN’S OPPOSITION TO CISCO’S
                                                                      MOTION TO CONTINUE TRIAL
                                                                          Case No. 5:17-cv-00072-BLF
           Case 5:17-cv-00072-BLF Document 728 Filed 10/05/20 Page 4 of 7




 1   Sadly, there is no telling when that day will come; especially as the fall and winter seasons are upon

 2   us. And as this Court previously counseled the parties, there may be no better time than the present

 3   to proceed with this trial regardless of fact witnesses’ ability to attend trial live. See Sept. 17, 2020

 4   Hearing 48:5-9.

 5           The new reality for all is that wearing face masks is a necessity and part of daily life. Cisco

 6   argues that “having witnesses wear face masks obstructs the most basic function of a jury: evaluating

 7   credibility.” Dkt. No. 720 at 3:22-23. Cisco goes so far as to argue that “[t]he role of the jury

 8   assessing witnesses’ credibility is a core instruction to any jury and is at the heart of the jury

 9   system.” Id. at 3:23-24 (emphasis added). Two pages later, Cisco says that “the jury will see all of

10   the paid experts testify in-person in trial. . . .” Id. at 5:3-4. The juxtaposition of those two statements

11   demonstrates the absurdity of Cisco’s argument.

12           This is a patent case. The only witnesses who will directly address the main issue in the

13   case, i.e., do Cisco’s accused products infringe the asserted claims, are those very “paid experts.”

14   Under Cisco’s reasoning it is the experts, not the fact witnesses, who should be required to testify

15   remotely, thereby allowing the jury to exercise its “most basic function” of judging their credibility

16   and preserving “the heart of the jury system.” Thus, it is hard to follow Cisco’s rationale or

17   justification for prohibiting live fact witnesses when they plan on having live expert testimony. In

18   fact, there is no justification for the extraordinary request, other than Cisco fears Mr. Hartstein’s

19   credibility as a fact witness for Finjan.

20           Cisco then proceeds to do an about face when it argues that there is no way “to compensate

21   for the difference in impact between in-person testimony (and the natural process of relationship

22   forming) versus remote testimony. This concern is heightened by Finjan’s insistence on calling its

23   lead fact witness (Mr. Hartstein) in person and having him sit in the courtroom throughout the trial.”

24   Id. at 4:25-5:1. So according to Cisco, even though the jury will not be able to judge Mr. Hartstein’s

25   demeanor because they “cannot see anything but [his] eyes,” id. at 3:25, they will be able to form a

26   relationship with him. Cisco’s motion should be seen for what it is, a transparent attempt to

27   neutralize one and only one witness, Mr. Hartstein.

28
                                                           3        FINJAN’S OPPOSITION TO CISCO’S
                                                                        MOTION TO CONTINUE TRIAL
                                                                            Case No. 5:17-cv-00072-BLF
            Case 5:17-cv-00072-BLF Document 728 Filed 10/05/20 Page 5 of 7




 1           Cisco’s other justifications for requiring all fact witnesses to testify remotely are equally

 2   unfounded. For example, not all “paid experts” are going to testify in person, at least not on the part

 3   of Finjan, as some of Finjan’s experts will not be coming to California because they will be required

 4   to quarantine away from their families for fourteen days upon returning to their home state.

 5   Moreover, Mr. Hartstein will not be sitting “in the courtroom throughout the trial” since the rules

 6   prohibit more than ten people in the courtroom at one time. Id. at 5:1. Mr. Hartstein will only sit at

 7   counsel table on the rare occasion when either Ms. Brooks or Mr. Denning are not in the courtroom.

 8   As this Court is aware, this is a break from Finjan’s previous practice at other trials before this Court.

 9   Under normal circumstances, Mr. Hartstein and Ms. Mar-Spinola would attend every day of trial

10   and would do so again, but for the new restrictions. Lastly, contrary to what Cisco says in its Motion,

11   at the hearing on September 17, 2020, Cisco confirmed that some of its fact witnesses are willing to

12   attend the trial in-person. See, Sept. 17, 2020 Hearing Tr. 47:4-5 (“There are four [fact witnesses]

13   that are in the San Jose area that should be able to come.”). Thus the argument that Cisco would be

14   unrepresented by live unpaid witnesses at trial, whereas Finjan would be, is simply not true.

15   III.    Conclusion
16           Cisco’s Request to continue the trial is now moot as the Court has set a new trial date of

17   November 2, 2020. Should the Court deem it unfeasible to proceed with trial on that date, Finjan

18   reserves all rights to oppose further requests by Cisco to continue the trial to January 2021 or later.

19   As stated above, Cisco’s Request to exclude fact witnesses from testifying at trial is a pointed

20   effort to prohibit the jury from experiencing Mr. Hartstein’s testimony live. Such a request is in

21   direct conflict with a party’s right to be present in the courtroom and represent itself at trial. All

22   other concerns raised by Cisco are simply not going to come to pass. Thus, for the reasons stated

23   herein, Finjan respectfully requests the Court deny Cisco’s Motion.

24

25

26

27

28
                                                          4         FINJAN’S OPPOSITION TO CISCO’S
                                                                        MOTION TO CONTINUE TRIAL
                                                                            Case No. 5:17-cv-00072-BLF
          Case 5:17-cv-00072-BLF Document 728 Filed 10/05/20 Page 6 of 7




 1   Dated: October 5, 2020                Respectfully Submitted,

 2                                      By: /s/ Megan A. Chacon
                                        Juanita R. Brooks (CA SBN 75934) brooks@fr.com
 3
                                        Roger A. Denning (CA SBN 228998)
 4                                      denning@fr.com
                                        Frank J. Albert (CA SBN 247741) albert@fr.com
 5                                      Megan A. Chacon (CA SBN 304912)
                                        chacon@fr.com
 6                                      K. Nicole Williams (CA SBN 291900)
 7                                      nwilliams@fr.com
                                        Oliver J. Richards (CA SBN 310972) ojr@fr.com
 8                                      Jared A. Smith (CA SBN 306576) jasmith@fr.com
                                        Tucker N. Terhufen (CA SBN 311038)
 9                                      terhufen@fr.com
                                        FISH & RICHARDSON P.C.
10                                      12860 El Camino Real, Suite 400
11                                      San Diego, CA 92130
                                        Phone: (858) 678-5070 / Fax: (858) 678-5099
12
                                        Aamir Kazi (Admitted Pro Hac Vice) kazi@fr.com
13                                      Alana C. Mannige (CA SBN 313341)
                                        mannige@fr.com
14                                      FISH & RICHARDSON P.C.
15                                      1180 Peachtree Street NE, 21st Floor
                                        Atlanta, GA 30309
16                                      Phone: (404) 892-5005 / Fax: (404) 892-5002

17                                      Attorneys for Plaintiff FINJAN LLC
18

19

20

21

22

23

24

25

26

27

28
                                            5       FINJAN’S OPPOSITION TO CISCO’S
                                                        MOTION TO CONTINUE TRIAL
                                                            Case No. 5:17-cv-00072-BLF
           Case 5:17-cv-00072-BLF Document 728 Filed 10/05/20 Page 7 of 7




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on October 5, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6                                                        /s/ Megan A. Chacon
                                                          chacon@fr.com
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6        FINJAN’S OPPOSITION TO CISCO’S
                                                                   MOTION TO CONTINUE TRIAL
                                                                       Case No. 5:17-cv-00072-BLF
